USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 1 of 25


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

    UNITED STATES OF AMERICA,

                           Plaintiff,

          v.                                                       CAUSE NO. 1:17-cr-07 DRL-SLC

    DEMETRI D BEACHEM et al.,

                           Defendants.

                                            OPINION & ORDER
        After members of the 2500 gang fired fifty shots into a rival gang’s home, the government

charged Demetri Beachem, William Beamon, Kyombe Bolden, and Ronnie Burrus with multiple

crimes in an eighteen-count indictment.1 Each one pleaded guilty to two counts of attempted assault

with a dangerous weapon in aid of racketeering, see 18 U.S.C. § 1959(a)(6), one count of assault with a

dangerous weapon in aid of racketeering, see 18 U.S.C. § 1959(a)(3), and three counts of discharging a

firearm during and in relation to a crime of violence, see 18 U.S.C. § 924(c). The defendants collectively

objected to both the attempted murder guideline and obstruction of justice enhancement used in their

presentence reports. The court held an evidentiary hearing and permitted briefing to facilitate the

following rulings to aid the parties for their individual sentencing hearings.

                                        FACTUAL BACKGROUND

         “2500” is a Fort Wayne enterprise or gang engaged in drug and firearm trafficking (ECF 366

at 15).2 The group is closely associated with the “Grit Gang” in Bloomington, Indiana (ECF 366 at


1Not each defendant was charged with each count in the indictment, but in conjunction there were eighteen
counts.

2 Because each defendant admitted to the same facts in their plea hearings, the court cites to only one plea

hearing as a record reference instead of citing to all four. The Oxford English Dictionary recognizes the
pejoration of the word “gang” only in its eighth definition, see Gang, Oxford English Dictionary (3d ed. 2013), and
members today often refer to their associations as groups or identified neighborhoods, such as 2500 here, rather
than as gangs. The court consequently uses the word only when clarity demands.
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 2 of 25


15). Given their close association, the court refers to “2500” collectively for 2500 and Grit Gang (see

ECF 366 at 15-16).

       Each defendant was a member of 2500. The group had a history of violent incidents or

shootings against rival gangs, including the Fort Wayne gang “Mafia” (ECF 366 at 16; ECF 356-1 at

6-7). One member (Devonte Houston), for instance, called this conflict with Mafia a “war.” Fellow

members loyally protected each other because the failure to protect others might show weakness or

result in an individual’s dismissal from the group (ECF 360 at 105, 117).

       As part of its identity and influence, 2500 members uploaded music videos on the Internet via

YouTube that taunted rival Mafia members and glamorized 2500’s lifestyle (ECF 366 at 17; ECF 360

at 111, 124, 138). The 2500 group used the name “Stack Money” for its music (ECF 356-1 at 9). All

the defendants participated in these music videos (ECF 366 at 17), with Messrs. Beamon, Bolden, and

Burrus being most involved (ECF 360 at 165).

       In these videos, 2500 members glamorized the violent attack on “ops,” or opposition gang

members (ECF 366 at 17; ECF 360 at 21; ECF 356-1 at 6). In the video entitled “Zan with the Lean,”

for instance, Messrs. Beamon, Bolden, and Burrus recited lyrics directing that opposition members be

killed with gunfire as revenge for the murder of Demarcus “Scooby” Adams, 2500’s former leader

who died during an altercation with Mafia members (ECF 366 at 17-18, 22; ECF 360 at 48, 139). Mr.

Beachem was also in that video, though he isn’t seen reciting the lyrics (ECF 366 at 18). The

participants in the videos, including Mr. Beachem, at times mimicked trigger fire with their hands

(ECF 360 at 116, 127); and many videos featured actual firearms, including those brandished by

Messrs. Beamon and Burrus (ECF 360 at 117, 119, 133-34). Group members wore attire with

references to 2500 or Scooby (ECF 360 at 134; ECF 356-1 at 9). Some had tattoos signifying their

group membership (ECF 360 at 120).

       The 2500 gang elevated shooters and moneymakers to leadership positions, with the most


                                                  2
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 3 of 25


violent receiving the greatest amount of respect (ECF 366 at 31; ECF 360 at 106). For instance, Mr.

Beamon had a history of violence with rival Mafia members. Mr. Beamon admitted during a recorded

conversation that he shot a Mafia member and his girlfriend in 2012, in which he “saw them fall,”

with Mr. Adams present (ECF 366 at 18-19). Mr. Beamon scoffed at his rival’s weakness when he

failed to respond with violence, and he said he wanted to finish the job by killing his rival’s wounded

girlfriend (ECF 366 at 19). Mr. Beamon later admitted he tried to shoot at another rival on a different

occasion, but his gun jammed (ECF 366 at 19).

        Violence between 2500 and Mafia stemmed from deaths in both their ranks. Mafia believed

that Mr. Adams killed one of its own, and Mafia retaliated by killing him in 2014. The deaths sparked

retaliatory violence between the groups, exacerbated by the posting of threatening videos (ECF 366

at 22; ECF 360 at 108, 110; see ECF 360 at 46). The shooting at issue today is an extension of these

vendettas.

        On October 4, 2014, the defendants and other 2500 members planned to celebrate their

former leader’s birthday posthumously with a party. All four defendants and other 2500 members

were at the mall in the early evening, where they viewed insulting social media videos about Mr. Adams

and 2500 posted by Mafia members on territory claimed by 2500—a certain neighborhood block in

Fort Wayne (ECF 366 at 21-22; ECF 360 at 26; ECF 356-1 at 8-10). 2500 members viewed this as an

act of disrespect (ECF 356-1 at 11; ECF 360 at 55).

        The 2500 members were angered by the videos and departed from the mall in four separate

vehicles, following their usual practice of keeping at least one person with a gun permit in each car

(Ex. 2 at 3 (Devonte Houston saying in recorded interview that shooting was motivated by derogatory

social media comments about Mr. Adams); ECF 366 at 22-23, 27; ECF 356-1 at 11-12).3 This enabled



3The government submitted the transcript of Devonte Houston’s recorded statement at the evidentiary hearing
as Exhibit 2.

                                                    3
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 4 of 25


the shooters or enforcers to engage in violence while the gun permit holders could still claim

possession of the guns in the event of a traffic stop (ECF 366 at 23; ECF 360 at 27).

           The defendants and the other 2500 members looked for the rivals in the video (ECF 366 at

23; ECF 360 at 153-544; ECF 356-1 at 26), though at least some members of the group (including

Messrs. Bolden and Beamon) met at another house before heading to the Caroline and Suttenfield

block (ECF 356-1 at 12-13). By then, it was dark outside (ECF 356-1 at 15). They attempted to locate

these individuals at a residence near their territory; but not finding them, they then congregated at the

Caroline and Suttenfield block (ECF 366 at 23). Two rival Mafia members, J.S. and F.B. (both of

whom appeared in the social media videos), exited a house on Suttenfield (ECF 366 at 23). Mr.

Beachem and these individuals exchanged comments as they tried to confirm their identity, and Mr.

Beachem announced he was from “the Block” and opened fire (Ex. 2 at 3). All four defendants (and

two others) opened fire on J.S. and F.B (ECF 366 at 12-13, 21, 23; ECF 360 at 98, 102, 150).

           The defendants collectively fired approximately 50 rounds toward the rival gang members,

with Mr. Beachem firing the first shot and each defendant firing multiple rounds (ECF 366 at 24, 27).

Mr. Beamon later said some members of the group used .40 caliber weapons to be more lethal (ECF

360 at 56). Messrs. Beachem and Burrus had laser lights attached to their guns focused on the victims

during the shooting (ECF 366 at 27, 30; ECF 360 at 101, 106-07). Their gunfire hit two houses and a

vehicle (ECF 366 at 23). The victims had to take cover (ECF 360 at 100).

           There were people in both homes at the time, and victim S.E., a 16-year-old, was hit in the

finger (ECF 366 at 11-12, 23). There were juveniles in the neighboring residence, and one girl in

particular barely escaped injury, with gunfire narrowly missing her head (ECF 366 at 23; ECF 360 at

103). Devonte Houston later said in recorded interview that the shooting was motivated by derogatory



4   Devonte Houston said “[t]hat’s why [they] really went to the block” (Ex. 2 at 2; see also ECF 360 at 153-54).


                                                         4
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 5 of 25


social media comments about Mr. Adams (ECF 360 at 99-100), and Sierra Brown5 acknowledged that

members were angered by the video (ECF 356-1 at 11-12).

          Immediately after the shooting, several 2500 members drove to a nearby liquor store to be

seen on camera for an alibi (ECF 366 at 27; ECF 360 at 102). This group included Messrs. Beamon

and Bolden (ECF 366 at 24; ECF 356-1 at 16-17), and they were wearing clothing identifying them as

2500 members. An “op” at the liquor store made derogatory comments about 2500, and Messrs.

Beamon and Bolden and others (including Dyzel Bowen) proceeded to beat this person up (ECF 366

at 24; ECF 360 at 56, 102-03; ECF 356-1 at 17). Mr. Beamon pulled a gun out on the individual (ECF

360 at 103).

          Law enforcement later stopped several vehicles with 2500 members and recovered firearms

that were matched to multiple shell casings recovered at the shooting scene (ECF 366 at 24-25). They

stopped a Mercury Milan, with driver Ms. Brown and passengers Messrs. Beamon and Bolden (ECF

366 at 25). They recovered Ms. Brown’s loaded handgun (a Glock) from the glove box directly in

front of Mr. Beamon, which was used in shooting, and on the floor, they found a high capacity

magazine for the gun (ECF 366 at 25; ECF 356-1 at 21). Mr. Beamon had encouraged Ms. Brown—

who had a gun permit6—to buy the gun a few weeks before the shooting, saying it would be good for

her personal protection, and he also encouraged her to buy the 30-round extension (ECF 356-1 at 21-

23). Law enforcement located Mr. Bolden’s gun (a Ruger) in the map pocket behind the driver’s seat,

and Mr. Bolden later pleaded guilty in a separate case to possessing the gun (ECF 366 at 25). Ms.

Brown was able to claim possession of her own gun, so Mr. Beamon was never charged with unlawful

possession of a weapon (ECF 356-1 at 25-26).

          Officers also stopped Mr. Beachem’s Pontiac Bonneville, with this vehicle occupied by Mr.


5   Sierra Brown was Mr. Beamon’s girlfriend at the time of the offense.

6   Mr. Beamon didn’t have a gun permit (ECF 356-1 at 23-24).

                                                        5
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 6 of 25


Beachem and Shiquan Guy, Calvin Keys, and Dyzel Bowen (ECF 366 at 25). Mr. Beachem had his

loaded handgun in the glovebox (ECF 366 at 25). In a subsequent controlled buy, a confidential source

purchased another firearm used in the shooting from Mr. Beamon (ECF 366 at 25).

       Mr. Burrus’ car wasn’t stopped in the immediate aftermath, though the occupants of that

vehicle feared a stop and tossed guns out of the car (ECF 366 at 26). Mr. Burrus later confirmed that

he was almost involved in another shooting with Mafia members at another liquor store later that

same night (ECF 366 at 30). He said he would have shot at them had the Mafia members not been

armed (Ex. 1 at 38; ECF 360 at 38).

       After Mr. Bolden had been arrested on his unlawful possession of a weapon charge, some

members of 2500, including Messrs. Burrus and Beamon, tried to convince Mr. Beamon’s girlfriend,

Ms. Brown, to go to the police station and falsely claim ownership of Mr. Bolden’s weapon that was

seized from her car (ECF 366 at 27-29; ECF 360 at 49; ECF 356-1 at 28).7 Mr. Burrus, who was

directing this effort alongside an informant, encouraged Ms. Brown to use a notarized statement to

retrieve the guns (Ex. 1 at 22; ECF 366 at 31; ECF 360 at 30; ECF 356-1 at 29). They hoped that this

would result in Mr. Bolden’s release from jail for the unlawful possession of firearms charge (Ex. 1 at

23; ECF 366 at 31; ECF 360 at 31). They were also nervous about fingerprints on these guns because

members often shared guns for mutual protection and their fingerprints would be on them (Ex. 1 at

26; ECF 366 at 31; ECF 360 at 34). Though the group called Mr. Bolden while they were discussing

their plans to have Ms. Brown retrieve the gun, he seems not to have vocalized his support for this

plan (ECF 366 at 31; ECF 360 at 36, 81, 146). Mr. Bolden said only at one point that he was “solid,”

which law enforcement interpreted to mean that he wouldn’t say anything incriminatory (Ex. 1 at 29;

ECF 360 at 37). Mr. Burrus opined that Ms. Brown had only three days (“seventy-two hours”) to



7Ms. Brown also wanted to claim ownership of her own gun, which was in the custody of law enforcement
(ECF 356-1 at 28).

                                                  6
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 7 of 25


claim ownership of the gun before it went to court (Ex. 1 at 55; ECF 360 at 34).

       Mr. Burrus asked an informant to coach Ms. Brown on how to go about retrieving the gun,

worrying that she might make a mistake (Ex. 1 at 62; ECF 366 at 32). Messrs. Beamon, Bolden, and

the informant met Ms. Brown at the police station, and Ms. Brown talked to someone at the front

desk about getting her guns back (ECF 366 at 32).

       During their conversations with Ms. Brown, Mr. Burrus said he wasn’t leaving Fort Wayne

until he “[caught] a body” (Ex. 1 at 5; ECF 366 at 29; ECF 360 at 21, 109). He expressed his frustration

with another 2500 member for not taking the guns for the group, even though the member had a gun

permit (Ex. 1 at 25; ECF 366 at 29, 31 (referring to him as a “little bitch”); ECF 360 at 26-27). He

talked about how he tried to delete the 2500 videos off YouTube (Ex. 1 at 19; ECF 366 at 29). Mr.

Burrus then commented that he wanted a gun because he was “naked out here,” meaning that he

needed the gun for protection against the rival’s retaliation (Ex. 1 at 32; ECF 366 at 30; ECF 360 at

37). Mr. Burrus said that 2500 would never stop, that he would continue to protect his guys, and that

he didn’t care if there were a hundred of Mafia’s members, he was still going to shoot (Ex. 1 at 50;

ECF 366 at 30; ECF 360 at 47). He said, “K over everything,” meaning that he was willing to kill

anyone (Ex. 1 at 25; ECF 360 at 86).

        A short time after the shooting, members of 2500 posted a music video online about the

shooting. Messrs. Burrus, Beamon, and others appeared in a video specifically referencing the shooting

on October 4, saying “fifty shots and now we hot” (ECF 366 at 18). A participant in the background

of the video said something to the effect of: “[d]on’t say that” or they’ll know it was them who did

the shooting (ECF 360 at 133). They were later charged with this offense and pleaded guilty.

       The probation office issued presentence investigation reports for each defendant. The

defendants first object to the application of the attempted murder guideline for counts 9, 11, and 13,

which charged the defendants with attempted assault and assault in furtherance of racketeering


                                                   7
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 8 of 25


activity. See 18 U.S.C. §§ 1959(a)(3), (6). They next object to the application of the obstruction of

justice enhancement. Two defendants (Messrs. Beachem and Bolden) also object to application of the

multiple count adjustment in U.S.S.G. § 3D1.4, citing to their plea agreements’ recommendation

regarding concurrent sentencing.

        The court held an evidentiary hearing regarding these objections on July 28, 2020. The

government also sought to introduce grand jury testimony for the court’s consideration at sentencing.

The parties submitted additional briefing regarding the objections following the hearing.

                                             DISCUSSION

        A.      Sierra Brown’s Grand Jury Testimony is Admissible.

        The government seeks to introduce Sierra Brown’s grand jury testimony for consideration at

sentencing. She was William Beamon’s girlfriend and was present at the shooting. She didn’t testify at

the evidentiary hearing. No defendant has objected to admission of her testimony.

        The proper functioning of grand juries relies on their secrecy. Douglas Oil Co. of Cal. v. Petrol

Stops N.W., 441 U.S. 211, 218 (1979). This is true for several reasons: disclosure would make many

prospective witnesses hesitant to come forward voluntarily when they know their testimony may be

disclosed; witnesses who come forward would be less likely to be fully candid; witnesses would be

susceptible to improper influence from outsiders; and persons who are accused but exonerated won’t

be held to public ridicule. Id. at 219. That said, disclosure is permitted in limited circumstances, see

Fed. R. Crim. P. 6(e)(3), with some reluctance, Douglas Oil, 441 U.S. at 219. The court may disclose

grand jury testimony “only in those cases where the need for it outweighs the public interest in

secrecy.” Id. at 223.

        Rule 6 articulates a non-exhaustive list of circumstances when the court may disclose this

testimony under the court’s “inherent supervisory authority.” Carlson v. United States, 837 F.3d 753, 763

(7th Cir. 2016). Disclosure is permitted “in connection with a judicial proceeding,” Fed. R. Crim. P.


                                                     8
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 9 of 25


6(e)(3)(E)(i), which includes sentencing, see, e.g., United States v. McDowell, 888 F.2d 285, 289 (3d Cir.

1989) (evidence that defendant had suborned perjured testimony in grand jury proceedings was

admissible when it affected sentencing calculation); United States v. Bravo-Fernandez, 792 F. Supp.2d 203,

204-05 (D.P.R. 2011) (permitting disclosure to probation officers to assist them in preparation of

presentence report); United States v. Foggo, 595 F. Supp.2d 672, 679 (E.D. Va. 2009) (permitting

disclosure when it would provide information relevant to a just sentence). At sentencing, “the goals

of the Sentencing Guidelines are [sometimes] best served by disclosure [of the testimony], because

disclosure allows the trial judge, and before him the presentence investigator, to fully consider all of

the factors [that] the Guidelines have determined to be relevant.” McDowell, 888 F.2d at 289-90.

Disclosure of Ms. Brown’s testimony serves these ends.

        There is a compelling need for her testimony here. It is reliable. She testified under oath. She

was Mr. Beamon’s girlfriend at the time of offense. She was present with gang members before, during,

and after the shooting. She knew the gang members and heard their conversations, and other gang

members encouraged her to claim ownership of one of Mr. Bolden’s guns. See 18 U.S.C. § 3661; United

States v. Tankson, 836 F.3d 873, 881 (7th Cir. 2016) (court may base sentencing decisions on reliable

evidence). Time has faded the details of the events in her mind, so the most accurate recall of facts is

her grand jury testimony. Her testimony is helpful in the guideline calculation as evidence for the

attempted murder and obstruction of justice enhancements. It also aids the court in its 18 U.S.C.

§ 3553(a) analysis.

        The public’s interest in secrecy is minimized for many reasons. The grand jury ended their

service in September 2017, so there are no concerns with any future efforts to influence this specific

grand jury’s investigation. Ms. Brown doesn’t object to the admission of her testimony. This court’s

review of the testimony outside of public view and limited disclosure won’t negatively impact future

grand jury proceedings. See Douglas Oil Co., 441 U.S. at 222 (“courts must consider not only the


                                                    9
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 10 of 25


 immediate effects upon a particular grand jury, but also the possible effect upon the functioning of

 future grand juries”). The defendants already possess her testimony, and none object. Though Ms.

 Brown names some unindicted individuals as 2500 members in her testimony, they are also referenced

 in other pieces of evidence, so any resulting harm is minimized, and ultimately the court doesn’t use

 these references. This testimony isn’t being used improperly as an instrument to aid in a civil matter.

         The court finds that the usefulness of the testimony outweighs the public’s interest in secrecy.

 Accordingly, the court grants the government’s motion to consider her testimony and will do so here

 (ECF 356), though the grand jury testimony transcript will remain under seal.

         B.      The Court Applies the Attempted Murder Guideline for Each Defendant.

         Each defendant argues that the presentence reports incorrectly calculated their base offense

 level for each of their convictions for attempted assault and assault in furtherance of racketeering

 based on the attempted murder guideline (U.S.S.G. § 2A2.1) rather than the aggravated assault

 (U.S.S.G. § 2A2.2) or battery (U.S.S.G. § 2A2.3) guidelines. They say the government’s decision to

 drop attempted murder charges because of plea bargaining forbids the court from then applying the

 attempted murder guideline at sentencing. See generally United States Sent. Comm. (USSC), Selected

 Offenses Against the Person (Murder, Assault, Kidnapping) and VICAR 33-35 (2020). Alternatively, they

 argue that, even if the court could apply the attempted murder guidelines in this type of scenario under

 certain circumstances, the facts here don’t establish attempted murder.

                 1.      The Real Offense, Not the Charged Offense, Governs in Determining the Base Offense Level
                         Under U.S.S.G. § 2E1.3.

         The analysis under the sentencing guidelines starts with the offense of conviction as

 determined by the Statutory Index in Appendix A. U.S.S.G. § 1B1.2(a). Once the initial guideline

 section is determined, relevant conduct principles determine the applicable guideline range, unless the

 offense guideline says otherwise. U.S.S.G. § 1B1.2(b).

         Violations of 18 U.S.C. § 1959 (violent crimes in aid of racketeering) are governed by U.S.S.G.
                                                      10
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 11 of 25


 § 2E1.3, which says the base offense level is the greater of either level 12 or “the offense level

 applicable to the underlying crime or racketeering activity” (emphasis added). When the underlying

 conduct violates state law, the court uses the offense level corresponding to the most analogous federal

 offense. U.S.S.G. § 2E1.3 app. n.1. One might surmise then, albeit mistakenly, that the court should

 apply the offense level corresponding most closely with attempted assault or assault with a dangerous

 weapon—the underlying charges in the indictment. See Ind. Code §§ 35-42-2-1(b)(1), (f)(2) (battery),

 35-42-2-1.5 (aggravated assault), 35-41-5-1 (attempt), and 35-41-2-4 (aiding an offense) (2014 eds.).

         Not so fast, though. This circuit interprets “underlying racketeering activity” as a cross-

 reference that “introduce[s] real-offense principles into the charge-offense system.” United States v.

 Masters, 978 F.2d 281, 284 (7th Cir. 1992). This is precisely so because “underlying racketeering

 activity” speaks to “the underlying activity and not an underlying conviction.” Id. To determine the

 “underlying racketeering activity,” the court looks at the whole offense, not just the offense of

 conviction. Id. at 284. The court does so even when there is an underlying conviction that would

 arguably fall under the state law application note. Id. “Often there will be no other conviction, [but]

 the existence of one in [a] case does not change the nature of the cross-reference.” Id.

         In Masters, a defendant was convicted of racketeering and conspiracy to commit racketeering.

 Id. at 283. The sentencing court used U.S.S.G. § 2E1.1, which applies to racketeering conspiracies and

 says the base offense level is the higher of level 19 or the “offense level applicable to the underlying

 racketeering activity.” Id. The defendant argued the underlying racketeering activity was solicitation to

 commit murder, as charged in the indictment. Id. at 282-83. This circuit disagreed and upheld the

 application of the murder guideline (U.S.S.G. § 2A1.1)—though he wasn’t charged with this offense—

 because the phrase “underlying racketeering activity” served as a cross-reference directing the court

 to look at relevant conduct to determine the real offense, not the charged offense. Id. at 284-85.

         Later this circuit affirmed application of the first-degree murder guideline under U.S.S.G.


                                                    11
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 12 of 25


 § 2E1.1(a)(2) when a defendant wasn’t charged with murder in the indictment. United States v. Garcia,

 754 F.3d 460, 473-74 (7th Cir. 2014). Like Masters, Garcia involved the cross-reference to “underlying

 racketeering activity.” Id. at 473. This circuit found by a preponderance of the evidence that the facts

 established murder as his real offense. Id.

         To be sure, Masters and Garcia both involved racketeering (RICO) offenses under U.S.S.G.

 § 2E1.1, and this case involves violent racketeering (VICAR) under U.S.S.G. § 2E1.3—altogether a

 distinction without a difference because the language of the cross-references remains the same. Both

 guidelines direct the court to apply the offense level based on the “underlying racketeering activity.”

 Both cases follow the plain meaning of the guidelines. The court does so here too. See United States v.

 Hill, 645 F.3d 900, 907-08 (7th Cir. 2011). Masters and Garcia effectively counsel the result.

         Little else need be said. That ends the issue, but perhaps it proves comforting to these

 defendants that other circuits have reached this same result. For instance, the First Circuit applied

 Masters in reversing a district court’s interpretation of “underlying racketeering activity” to apply only

 to the charged offense rather than the real offense. United States v. Carrozza, 4 F.3d 70, 75 (1st Cir.

 1993). The Eighth Circuit later used these same real offense principles to interpret “underlying

 unlawful conduct” in U.S.S.G. § 2E1.4(a) and held that the murder guideline nonetheless applied to a

 defendant convicted only of traveling in interstate commerce with the intent to commit murder for

 hire. United States v. Smith, 232 F.3d 650, 651-52 (8th Cir. 2000) (per curiam).

         The defense cites a Second Circuit decision favoring the charged offense rather than the real

 offense under U.S.S.G. § 2E1.3, see United States v. McCall, 915 F.2d 811, 814 (2d Cir. 1990), but the

 court must follow this circuit’s law. The defense offers no reason to deviate from Masters or Garcia.

 And McCall remains unpersuasive. McCall properly said that the applicable guideline section must be

 determined by the offense of conviction, but that proves only the starting point. McCall, 915 F.2d at

 814. McCall didn’t consider that U.S.S.G. § 2E1.3 contains a cross-reference directing the court to


                                                      12
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 13 of 25


 apply relevant conduct principles. See Masters, 978 F.2d at 284. In addition, the Second Circuit has

 since walked away from McCall on this very issue. See United States v. Padilla, 961 F.2d 322, 326 (2d Cir.

 1992) (holding that McCall “cease[s] to be relevant” after the initial selection of the guideline).8

         The defendants—without citing to any authority other than the rule itself—next argue that

 the phrase “acts and omissions,” from the guideline governing relevant conduct, includes only physical

 acts. See U.S.S.G. § 1B1.3(a)(1). They contend that this phrase doesn’t countenance a person’s

 corresponding mental state, thus foreclosing an inference that they intended to murder the victims.

 Nothing within this guideline’s language cogently furnishes ground to root this distinction, and the

 law frankly doesn’t recognize it. See, e.g., Masters, 978 F.2d at 284 (applying first-degree murder

 guideline based on mens rea of malice aforethought rather than solicitation to commit murder based

 on merely the intent to get another person to engage in conduct constituting a felony); United States v.

 O’Brien, 238 F.3d 822, 825-27 (7th Cir. 2001) (defendant’s physical conduct in passing another motorist

 while driving uphill in no-passing zone supported imposition of increased base offense level on

 grounds that it was reckless, not just criminally negligent); United States v. Smith, 5 F.3d 259, 260-63

 (7th Cir. 1993) (district court properly classified defendant’s offense as second-degree murder when

 determining base offense level for unlawful possession of firearm, though not convicted for murder

 in state court prosecution, inferring his intent based on his physical act and because he had been

 warned to stop shooting and responded with a threat to kill everybody). This court has likewise not

 seen a distinction. See United States v. Parker, 1:19-CR-51, ECF 67 at 2 (N.D. Ind. Feb. 4, 2020) (applying

 attempted voluntary manslaughter guideline in unlawful possession of a firearm case).

         Indeed, for purposes here (a determination under chapter two of the sentencing guidelines),


 8 McCall, 915 F.2d at 815, also said that applying real conduct principles would upset the parties’ expectations

 based on the plea agreement; but that concern doesn’t exist here. The parties here agreed on the statutory
 maximum, stipulated to most of the factual basis, and were informed that the court would make an independent
 judgment on the guidelines. Their plea agreements don’t bind the court to a particular offense or guideline, nor
 did the government agree to recommend that a particular guideline would apply.

                                                       13
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 14 of 25


 relevant conduct must be criminal conduct. United States v. Schaefer, 291 F.3d 932, 941 (7th Cir. 2002).

 Conduct generally isn’t criminal absent a culpable mental state. See Staples v. United States, 511 U.S. 600,

 605 (1994). It would thus be impossible at times to determine whether physical actions alone were

 relevant conduct if the court couldn’t also consider the pertinent mental state (e.g., crimes of attempt).

 See United States v. Burns, 781 F.3d 688, 692-93 (4th Cir. 2015) (rejecting argument that the “acts and

 omissions” language of U.S.S.G. § 1B1.3(a)(1)(A) encompasses only physical acts, and holding that

 “acts and omissions necessarily incorporate mens rea”).

         The defendants argue that finding an enhanced culpable mental state at sentencing results in

 an Apprendi violation. Apprendi held that “[o]ther than the fact of a prior conviction, any fact that

 increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to a

 jury, and proved beyond a reasonable doubt.” Apprendi v. New Jersey, 530 U.S. 466, 490 (2000); see also

 Blakely v. Washington, 542 U.S. 296, 301 (2004) (reaffirming Apprendi). Later concurring, Justice Scalia

 noted that the door “remains open for a defendant to demonstrate that his sentence, whether inside

 or outside the advisory Guidelines range, would not have been upheld but for the existence of a fact

 found by the sentencing judge and not by the jury.” Gall v. United States, 552 U.S. 38, 60 (2007) (Scalia,

 J., concurring). The defense here says the government’s argument would result in the same

 constitutional violation Justice Scalia envisioned.

         Be that as it may, that challenge isn’t compelling here. This circuit has foreclosed such an

 Apprendi challenge too. In Garcia, 754 F.3d at 473, the court found no Apprendi violation when the

 judge applied the murder guideline as the cross-reference in a RICO offense to justify a maximum

 sentence—a guideline for an offense for which the defendant wasn’t charged. This circuit held that

 the “court was entitled to find the facts by a preponderance of the evidence, so long as those facts did

 not affect either the statutory maximum . . . or the statutory minimum.” Id. (citing Apprendi, 530 U.S.

 at 466). The circuit reasoned that “[t]he district court’s finding that [the defendant] should be held


                                                       14
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 15 of 25


 accountable for the murders and attempted murders . . . did nothing more than inform its decision on

 the advisory guideline range and its ultimate choice of a reasonable sentence in light of the factors

 identified in 18 U.S.C. § 3553(a).” Id. Just as in Garcia, the court’s decision here only informs it as to

 the recommended range within the statutory range and application of the § 3553(a) factors, so there

 is no Apprendi violation.

                 2.      Each Defendant Committed the Real Offense of Attempted Murder.

         The court now examines each defendant’s relevant conduct to assess whether the attempted

 first-degree murder guideline should apply. “Murder is the unlawful killing of a human being with

 malice aforethought.” 18 U.S.C. § 1111(a); see U.S.S.G. § 2A2.1 app. n.1. Malice aforethought means

 that “the murderer had to have harbored before the killing a conscious intention to kill.” United States

 v. Delaney, 717 F.3d 553, 555 (7th Cir. 2013). Premeditated murder is murder in the first degree. 18

 U.S.C. § 1111(a); Delaney, 717 F.3d at 555-56. Premeditation requires that “an appreciable time elapse

 between formation of the design and the fatal act within which there is, in fact, deliberation.” Id.

 (quoting Fisher v. United States, 328 U.S. 463, 469 n.3 (1946)). An individual attempts premeditated

 murder when he “intend[s] the completed crime and take[s] a ‘substantial step’ toward its completion.”

 United States v. Gladish, 536 F.3d 646, 648 (7th Cir. 2008) (citing Braxton v. United States, 500 U.S. 344,

 349 (1991)).

         There is no mistaking each defendant’s intention here. Each defendant was a member of the

 2500 gang, which prided itself on violence against—and murder of—rivals. Its conflict with its rival

 gang was described as a “war” by one member. Each defendant appeared in music videos glamorizing

 this violent lifestyle, where participants carried firearms, including two with distinctive laser sights

 used in this shooting, or made finger trigger motions signifying gunshots. The lyrics encouraged the

 murder of rivals with guns as revenge for the killing of Mr. Adams, with their rivals clearly in their

 sights. They not only thought it out but played it out to music in full-dress rehearsal. Each defendant


                                                     15
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 16 of 25


 had a substantial amount of time to ponder their involvement with the gang, and they each could have

 decided to disengage. They didn’t but persisted toward the shooting of the rival gang’s house. On this

 record, they did so with malice aforethought.

                           a. Demetri Beachem.

         The evidence demonstrates Mr. Beachem’s intent to kill. He mimicked trigger fire with his

 hands in the music videos (ECF 360 at 127). He was present at the mall when the group viewed the

 insulting social media videos about Mr. Adams and 2500 (ECF 366 at 21-22; ECF 356-1 at 8-10). He

 traveled to the location where the video was filmed, looking for its makers (ECF 366 at 23). Mr.

 Beachem orally challenged J.S. and F.B. prior to the shooting (Ex. 2 at 3). He fired the first shot at J.S.

 and F.B. with a weapon that had a laser light attached to it, pointing the laser at his victims (ECF 366

 at 24, 27; Ex. 2 at 3).

         Following the shooting, and at a traffic stop, law enforcement found Mr. Beachem’s loaded

 handgun in the glovebox in front of him (ECF 366 at 25). Mr. Beachem had fired at least 11 rounds

 from a .45 caliber pistol in the shooting (ECF 366 at 26). Mr. Beachem continued shooting at J.S.,

 even after J.S. had dropped for cover. Mr Beachem admitted in his plea hearing that he discharged his

 firearm and damaged the house, acknowledging that he was intending to shoot at F.B. and J.S. (ECF

 366 at 11-13). He didn’t dispute the recorded statements of Messrs. Keys and Houston, which said he

 was present and fired a gun during the shooting (ECF 366 at 12-13).

         In particular, Mr. Beachem admitted that he fired his handgun in the direction of “two figures”

 exiting the Suttenfield house and that he fired his handgun “intentionally knowing that the two men

 were in the line of fire” (ECF 335 ¶ 39). These facts alone are sufficient to establish attempted murder.

 See Pigee v. Israel, 670 F.2d 690, 695-96 (7th Cir. 1982) (inferring intent to kill is rational when a

 defendant shot two persons at a bar, because death is “the natural, probable, and usual consequences

 of such shooting”).


                                                     16
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 17 of 25


        Mr. Beachem appeared in the “Scooby Livin” video, published July 11, 2014, when he made

 gun-hand gestures (ECF 360 at 125-27). One of the lines in that video was “Knocking [explicit] down

 cause he a hitter,” which means shooting at people (ECF 360 at 129). He was in the “It’s Da Block”

 video, published November 13, 2014, with one line being “50 shots and now we’re hot,” referring to

 the approximately 50 shots fired during the shooting (ECF 360 at 132-33; ECF 366 at 18). He also

 appeared in other videos of a similar nature.

                        b. William Beamon.

        The evidence likewise demonstrates Mr. Beamon’s intent to kill. Mr. Beamon already had a

 violent history with rival Mafia members, admitting during a recorded conversation that he shot a

 Mafia member and his girlfriend in 2012, in which he “saw them fall” (ECF 366 at 18-19). He scoffed

 at his rival’s weakness when the rival failed to respond with violence (ECF 366 at 19). He said he

 wanted then to kill the rival’s wounded girlfriend (ECF 366 at 19). He later admitted trying to shoot

 at another rival on a different occasion, but his gun jammed (ECF 366 at 19). He later said members

 of the group like him used .40 caliber weapons at times instead of smaller weapons to be more lethal

 (ECF 360 at 56).

        Mr. Beamon was present at the mall when the group viewed the insulting social media videos

 about Mr. Adams and 2500 (ECF 366 at 21-22; ECF 356-1 at 8-10). He traveled to the location where

 the video was filmed, looking for its makers (ECF 366 at 23). Following the shooting, and after a

 traffic stop, law enforcement found Ms. Brown’s loaded handgun—which was used in the shooting—

 in the glove box directly in front of Mr. Beamon along with a high capacity magazine for the gun on

 the floor (ECF 366 at 25; ECF 356-1 at 21). Indeed, Mr. Beamon had encouraged Ms. Brown to buy

 that gun only a few weeks before the shooting and to buy a 30-round extension (ECF 356-1 at 21-23).

        Mr. Beamon pulled out a gun on an “op” (opposition gang member) at a liquor store after the

 “op” made derogatory comments about 2500 shortly after the shooting on the same night (ECF 366


                                                  17
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 18 of 25


 at 24; ECF 360 at 56, 102-03; ECF 356-1 at 17). He appeared in a video shortly after the shooting

 with the lyrics “fifty shots and now we hot” (ECF 366 at 18)—referring to the shooting at issue here

 and leading another participant to say “[d]on’t say that” or they might be detected (ECF 360 at 133).

 He fired at least 12 rounds during the shooting (ECF 366 at 26).

        In Mr. Beamon’s plea, he admitted discharging a firearm at the victims and that, had his

 attempt to shoot them been successful, he would have caused serious injury or death to them (ECF

 367 at 18-24). He told detectives that anyone who was with a Mafia member was fair game and was

 going to be in the line of fire (ECF 360 at 57). Mr. Beamon confirmed the disrespectful videos of F.B.

 and J.S. filmed on 2500’s territory were the impetus (ECF 360 at 55-56).

        Mr. Beamon admitted that he “shot at individuals, including F.B., J.S., and S.E.,” which

 occurred “because of a rivalry between the 2500 gang and [the Mafia]” (ECF 318 ¶ 39). He

 acknowledged that the shooting “happened because of the gang rivalry, revenge and a desire to protect

 territory and promote the position of the 2500 gang” (ECF 318 ¶ 39). These facts are sufficient to

 apply the attempted murder guideline. See Pigee, 670 F.2d at 695-96.

        Mr. Beamon appeared in 2500’s videos “Ain’t Got Time For That” (published February 17,

 2014) and “Move Around” (published June 12, 2014). In each, he was holding a handgun with an

 extended magazine; the videos discussed shooting and killing rivals (ECF 360 at 113-16, 119). He

 appeared in the “Scooby Livin” video (published July 11, 2014) and “Zan with the Lean” (published

 August 21, 2014), both of which referred to shooting and killing others (ECF 360 at 125-26, 129, 131-

 32). Mr. Beamon recited lyrics specifying that “ops” would be killed with gunfire and that people

 would know their group’s name based on its violent activities (ECF 329 ¶ 11). He was in the “It’s Da

 Block” video (published November 13, 2014) with one line being “50 shots and now we’re hot” (ECF

 360 at 132-33)—again glamorizing this very shooting and their intent to kill opposition gang members.

 He also appeared in many other videos of a similar nature. As a whole, these videos contained firearms


                                                   18
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 19 of 25


 with laser pointers, threats of shooting at the opposition, and finger simulations of shooting at

 others—reflections of an intent on which he then acted.

                        c. Kyombe Bolden.

        The evidence demonstrates Mr. Bolden’s intent to kill. He was present at the mall when the

 group viewed the insulting social media videos about Mr. Adams and 2500 (ECF 366 at 21-22; ECF

 356-1 at 8-10). He traveled to the location where the video was filmed, looking for its makers (ECF

 366 at 23). He fired at least 3 rounds from his .40 caliber Ruger in the shooting (ECF 366 at 26). Mr.

 Bolden admitted shooting and discharging his firearm at F.B. and J.S. (ECF 329 ¶ 40).

        Mr. Bolden appeared in the “Move Around” (published June 12, 2014) (Tr. 122), “Taxin”

 (published June 20, 2014), and “Zan with the Lean” (published August 21, 2014) videos, each of which

 referenced shooting and killing rivals (ECF 360 at 122, 124, 129, 131-32). Mr. Bolden recited lyrics

 specifying that opposition gang members would be killed with gunfire and that people would know

 their group’s name based on its violent activities (ECF 329 ¶ 11). He appeared in other videos of a

 similar nature. As a whole, these videos contained firearms with laser pointers, threats of shooting at

 the opposition, and finger simulations of shooting at others. These facts sufficiently warrant the

 attempted murder guideline. See Pigee, 670 F.2d at 695-96.

                        d. Ronnie Burrus.

        Ronnie Burrus was present at the mall when the group viewed the insulting social media videos

 about Mr. Adams and 2500 (ECF 366 at 21-22; ECF 356-1 at 8-10). He traveled to the location where

 the video was filmed, looking for its makers (ECF 366 at 23). Mr. Burrus admitted he was almost

 involved in another shooting with Mafia members that same night at another liquor store and said he

 would have shot at them had they not been armed (ECF 360 at 38). He later said he wasn’t leaving

 Fort Wayne until he “[caught] a body” (Ex. 1 at 5; ECF 366 at 29; ECF 360 at 21, 109). He said he

 wanted a gun because he felt “naked out here,” meaning he wanted a gun for protection against


                                                   19
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 20 of 25


 retaliation from rivals (Ex. 1 at 32; ECF 366 at 30; ECF 360 at 37). He said 2500 would never stop,

 that he would continue to protect his guys, and that he didn’t care if there were a hundred of Mafia’s

 members, he was still going to shoot (Ex. 1 at 50; ECF 366 at 30; ECF 360 at 47-48).

         Mr. Burrus also said “K over everything,” which meant that he was willing to kill anyone (Ex.

 1 at 25; ECF 360 at 86). He appeared in a video shortly after the shooting in which he said “fifty shots

 and now we hot” (ECF 366 at 18)—again glamorizing the shooting and leading another participant

 to say “[d]on’t say that” or they might be detected (ECF 360 at 133). He admitted pointing his red

 beam at the victims while shooting at them (Ex. 1 at 28; ECF 360 at 86). Mr. Burrus was also motivated

 by the fact that F.B. had previously “snitched on” him (Ex. 1 at 14; ECF 360 at 28).

         He appeared in the “Move Around” (published June 12, 2014), “Taxin” (published June 20,

 2014), “Scooby Livin” (published July 11, 2014), and “Zan with the Lean” (published August 21, 2014)

 videos, each of which referenced shooting and killing rivals. (ECF 360 at 122, 124-26, 129, 131-32).

 Mr. Burrus recited lyrics specifying that ops would be killed with gunfire and that people would know

 their group’s name based on its violent activities (ECF 329 ¶ 11). He was in the “It’s Da Block” video

 (published November 13, 2014) where he sang “50 shots and now we’re hot” in reference to the

 shooting (ECF 360 at 132-33). This video had a firearm with a red laser beam like the one used in the

 shooting (ECF 360 at 133). Mr. Burrus can be heard throughout other videos saying things like “fuck

 the ops” and threatening violence against them. As a whole, these videos contained firearms with laser

 pointers, threats of shooting at the opposition, and finger simulations of shooting at others.

         In addition to these acts and this evidence of intent, the defendants took substantial steps in

 attempting these murders. A substantial step is an “overt act adapted to, approximating, and which in

 the ordinary and likely course of things will result in, the commission of the particular crime.” United

 States v. Sanchez, 615 F.3d 836, 844 (7th Cir. 2010) (quotation omitted). The overt acts consisted of the

 following: each of the defendants chose to get into a vehicle and go to the shooting scene, motivated


                                                    20
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 21 of 25


 by Mafia’s disrespect; they each chose to carry a loaded weapon; each willingly fired multiple bullets

 aimed at the victims in the dark. In the ordinary and likely course of things, these overt acts would

 result in the death of the victims. See id. at 844-45. Here, the bullets sprayed houses occupied by people

 and vehicles. One victim was hit in the finger by a bullet. Bullets narrowly missed others.

         The defendants admitted shooting at the house, but they argue that they didn’t intend to hit

 the victims and thus didn’t attempt first-degree murder. They say this is evinced by the firing of fifty

 bullets, all of which missed their targets. The court isn’t persuaded. That the defendants fired fifty

 bullets at the victims without hitting them shows poor marksmanship in the dark, not an intention to

 miss. It was a highly probable result of shooting fifty bullets in the direction they did that at least one

 of the opposition gang members would be hit and killed. The court chooses to take the defendants at

 their own word that they intended to kill these “ops.”

         In sum, there is overwhelming evidence implicating each individual defendant for attempted

 murder. The court applies the attempted murder guideline for counts 9, 11, and 13 pursuant to

 U.S.S.G. § 2E1.3.

         C.      The Obstruction of Justice Enhancement Applies as to Messrs. Beamon, Burrus, and Bolden, but
                 not to Mr. Beachem.

         The presentence investigation reports assessed the obstruction of justice enhancement as to

 Messrs. Beamon, Bolden, and Burrus. It wasn’t assessed to Mr. Beachem (ECF 335 ¶ 37), but the

 government argues it should be. Each defendant says the enhancement shouldn’t apply to him.

         The two-level obstruction of justice enhancement applies if:

         (1) the defendant willfully obstructed or impeded, or attempted to obstruct or impede,
         the administration of justice with respect to the investigation, prosecution, or
         sentencing of the instant offense of conviction, and (2) the obstructive conduct related
         to (A) the defendant’s offense of conviction and any relevant conduct; or (B) a closely
         related offense . . . .

 U.S.S.G. § 3C1.1. This circuit has held that the enhancement applies when a defendant “counsel[s] a

 potential witness to make false statements to investigating authorities,” United States v. Lanzotti, 205
                                                     21
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 22 of 25


 F.3d 951, 957 (7th Cir. 2000) (applying enhancement when defendant encouraged bar owners to lie to

 the IRS about their payment arrangement with defendant’s company), so long as the false statements

 have a material impact on the investigation, U.S.S.G. § 3C1.1 app. n. 4(G) & app. n.5(B).

         The enhancement applies as to Mr. Beamon and Mr. Burrus. A recorded conversation with an

 informant showed both these defendants were active participants in getting Ms. Brown to retrieve the

 guns, with Mr. Burrus appearing to be a leader in the effort (Ex. 1 at 3, 12), which was important

 evidence based on the ballistics results (ECF 360 at 22, 30; Ex. 1 at 21 (Mr. Burrus: “she got seventy-

 two hours to go down there and say it’s hers”)). Law enforcement seized the guns as evidence

 regarding the shooting (ECF 356-1 at 25-26). Mr. Burrus wanted Ms. Brown to write out a notarized

 statement claiming the guns were hers, with the goal being the dismissal of charges against Mr. Bolden

 (ECF 356-1 at 29). Mr. Burrus asked the informant to “coach her” on how to retrieve the gun (Ex. 1

 at 62; ECF 320 ¶ 27) and accompanied Ms. Brown—along with Mr. Beamon—at the police station

 (ECF 360 at 51). Ms. Brown said Mr. Beamon also made direct statements to convince her to claim

 Mr. Bolden’s gun too (ECF 356-1 at 28). Their encouragement of Ms. Brown was aimed at impeding

 the investigation of this case (ECF 360 at 34-35, Ex. 1 at 22 (“He got seventy-two hours or the, or the

 Feds gonna pick it up.”), 23, 24, 26, 32, 35).

         While Mr. Bolden was on a phone call with Mr. Beamon and Mr. Burrus when they discussed

 their plans for Ms. Brown, he never said he wanted Ms. Brown to lie to law enforcement (ECF 360 at

 81). Ordinarily, then, he wouldn’t receive this enhancement. The government concedes this point, but

 argues under U.S.S.G. § 1B1.3(a)(1)(B) that Mr. Beamon’s and Mr. Burrus’ efforts to obstruct justice

 should be imputed to him.

         The guideline says that in a jointly undertaken criminal activity, acts that were (1) within the

 scope of the joint criminal activity; (2) in furtherance of that criminal activity; and (3) reasonably

 foreseeable in connection with that activity, which occur in the course of attempting to avoid detection


                                                   22
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 23 of 25


 for that offense, may be counted as relevant conduct as to a particular defendant. U.S.S.G.

 § 1B1.3(a)(1)(B); see United States v. Dean, 574 F.3d 836, 844-45 (7th Cir. 2009). In applying

 § 1B1.3(a)(1)(B), the court must first “make a preliminary determination of the scope of the criminal

 activity the defendant agreed to jointly undertake.” United States v. Salem, 597 F.3d 877, 886 (7th Cir.

 2010). Then “the court must make a two-part determination of whether the conduct of others was

 both in furtherance of that joint criminal activity and reasonably foreseeable to the defendant in

 connection with the joint criminal activity.” Id.

         Here, the scope of the criminal activity for which Mr. Bolden agreed to jointly undertake was,

 on a narrow scale, the attempted murders, and on a broader scale, the furtherance of 2500’s goals and

 objectives, which after the shooting included the scheme related to the firearms. Messrs. Burrus’ and

 Beamon’s conduct occurred within the scope of this joint criminal activity. It also furthered the joint

 criminal activity, as it would have helped the defendants and other gang members evade detection.

 Mr. Bolden knew of these plans. He participated as a privy to this joint criminal activity, so it was

 reasonably foreseeable to him that the attempted obstruction would occur and for his benefit.

 Accordingly, the court applies the enhancement to Mr. Bolden.

         The government argues that this enhancement should also apply to Mr. Beachem. On this

 record, he wasn’t involved in the group’s efforts to recruit Ms. Brown to obstruct justice. The

 government concedes this point, but again says the enhancement should apply as jointly undertaken

 criminal activity (U.S.S.G. § 1B1.3(a)(1)(B)). Messrs. Burrus’ and Beamon’s conduct furthered the joint

 criminal activity. Unlike Mr. Bolden, though, Mr. Beachem couldn’t reasonably foresee that Mr.

 Beamon and Mr. Burrus would engage in these efforts, as he had no part in these discussions. For all

 he knew, at least on this record, the gang had decided to leave things as they were without interfering

 days after the shooting. Accordingly, the court doesn’t apply the enhancement for Mr. Beachem.




                                                     23
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 24 of 25


        D.      The Court Overrules Messrs. Beachem and Bolden’s Objection to the Application of the Multiple
                Count Adjustment in U.S.S.G. § 3D1.4.

        Messrs. Beachem and Bolden object to the application of the multiple count adjustment in

 U.S.S.G. § 3D1.4. This guideline directs the court to add offense levels when multiple offenses are

 grouped together under the guidelines, resulting in a higher sentencing range. See U.S.S.G. § 3D1.4.

 Messrs. Beachem and Bolden say that this guideline conflicts with their plea agreement provision that

 Counts 9, 11, and 13 should run concurrently, arguing that a plain meaning of “concurrent” would

 have the sentence for all three counts calculated separately and then served simultaneously such that

 the most serious count would control. The court disagrees.

        Neither Messrs. Beachem nor Bolden cite to any authority supporting their argument. Both

 plea agreements say Counts 9, 11, and 13 must run concurrently pursuant to U.S.S.G. § 5G1.2(c), and

 the specific reference to the guidelines necessarily incorporates the steps required to properly

 determine their sentencing range. U.S.S.G. § 1B1.1 says multiple count adjustments in § 3D all apply

 prior to determining the guideline range and the sentencing requirements in parts B through G of

 Chapter 5. See U.S.S.G. § 1B1.1(a). Offenses may still run concurrently even if the guidelines’ grouping

 rules recommend a higher sentence because of multiple underlying convictions. Applying § 3D1.4

 here doesn’t violate their plea agreements.

                                               CONCLUSION

        In the course of committing the crimes listed in the indictment, each defendant attempted the

 murder of J.S. and F.B. The guidelines direct the court to apply the attempted murder guideline for

 each defendant for counts 9, 11, and 13 as a cross reference under U.S.S.G. § 2E1.3.

        The obstruction of justice enhancement applies as to Messrs. Beamon, Bolden, and Burrus,

 but does not apply as to Mr. Beachem.

        The multiple count adjustment (U.S.S.G. § 3D1.4) applies to all defendants.

        The court grants Mr. Beamon’s (ECF 361) and Mr. Bolden’s (ECF 363) motions to seal and
                                                    24
USDC IN/ND case 1:17-cr-00007-DRL-SLC document 394 filed 03/19/21 page 25 of 25


 grants the government’s motion to consider grand jury testimony (ECF 356).

        Individual sentencing hearings will be scheduled forthwith.

        SO ORDERED.
        March 19, 2021                                s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                 25
